Carpenter, J.
The problem in this case is to ascertain the meaning of the words “regular, adjourned, or special term.” Rev. St. §583. In literal meaning, and the earliest use of the word, it signifies a definite period of time, during which the court remains in continuous session. There is, however, nothing here implied which will exclude a session consisting of a single day. The term is that session of the court which begins at a time fixed by or under authority of law, and, having proceeded continuously, ends when the business then under consideration is concluded. The statutes provide in what manner special and adjourned terms may be called, giving particular directions as to certain districts, and providing, in general terms, which cover the case of this district, that special terms or sessions may be held at the appointment of the judge. Rev. St. §§-581, 669. It is contended on behalf of the *161United States that the language of these sections, as well as of other sections in which the same words are used, implies a continuous session, at a time separate from the time of the regularly appointed term, and not during the continuance thereof. There is no doubt that the words used in these sections were written in view of such an arrangement of the sessions, because in many, if not in most, cases at the present time, and no doubt in all cases at the time those sections were originally framed, it was the habit of the courts to meet at the time appointed by law, and, having remained in session for a few days, to adjourn to the next succeeding day fixed by law for a regular term, and in like manner to adjourn each special term whenever it became necessary to hold such. The terms or sessions (for there seems to be no distinction made between the two words) were therefore marked off from each other by considerable intervening spaces of time, within which no session of the court was held. At the present time the convenience of litigants and of the public business requires a different arrangement of the sessions of the courts; and in this district it has been found most conducive to the public interest that the courts shall meet at the times fixed by law, and transact such business as may then appear, and thereafter shall hold, by successive adjournments and appointments at short intervals, a substantially continuous session until the next succeeding day for the commencement of a regular term. During the continuance of these sessions the judges have attended in court here whenever their engagements did not take them elsewhere, and on the occasion of their absence, or expected absence, for a time which might be definitely fixed or which was indeterminate by reason of the doubtful exigencies of business elsewhere, they have sometimes, as in this case, made provision for adjournment, according to the terms of sections 583 and 672.
The question here raised is whether those sections are inapplicable by reason of the fact the sessions so adjourned by written order consisted of only one day, or by reason of the fact that they were not separated by any considerable interval from the preceding regular term, or by reason of the fact that they were held between the day when a regular session was begun and the day when that session must give place by an adjournment to the next regular session. In answer to this question it is to be observed that the language of the statute is broad enough to include this case. Special sessions are not, in terms, required to be of any particular length, or to be held at any particular time. The time when they are to be held is not mentioned in the provision as to circuit courts, and they are provided to bo held “ at such time as may be ordered ” in the case of district courts; and when the purpose; and object of the statute are considered, 1 think it clearly appears that the provisions of these sections are applicable to the case under consideration. The purpose of those provisions is evidently, — First, that the regular and orderly sequence of sessions and of the record thereof shall not be interrupted by the absence of the judge; secondly, that counsel, witnesses, and parties who may desire to attend, and court officers whose duty it is to attend, may be notified by an authentic act at what *162time the session will be resumed.. These are equally important in cases where the sessions are short, frequently interrupted, and frequently resumed, as they are in eases where the sessions are longer, less frequent, and separated by intervals of time longer and more distinct. In the absence, therefore, of any express words of limitation of sections 583 and 672, I am of opinion that they- apply to the days in question.
To state my opinion in another form, I think the words “ the commencement of any regular, adjourned, or special term,” in section 583, and “any regular or adjourned pr special session,” in section 672, refer to any day at which a court is appointed to sit, whether by regular appointment in the statute, or by adjournment or special appointment by order of the judge, and pursuant to lavs'.
The judgment will therefore be that the petitioner recover his fees for 99 days, at $5 a day, amounting to $495.